DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/18/2022 and 4/18/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1 and 3-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
 Claim 1 and 17 are directed to a method for controlling a vacuum cleaner including measuring the current value in either the first and second nozzle, comparing this value with a preset value, sensing whether the nozzle has been removed by determining when the current value starts to decrease to a value equal or lower than the preset value, and sensing whether either the first or second nozzle has been reconnected to the suctioning portion. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no actual manipulation or performance of active steps required. The claim does not recite any active steps that perform the “measuring”, “removal sensing operation”, “re-connection sensing operation”, “comparing”, and “sensing”. The limitations of the claim do not provide any transformations or treatment of materials to produce a given a result. As such, the claims are not considered to be proper process claims under 35 USC 101.  Any amendment must be commensurate with the corresponding specification.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 and 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 recites the limitation "said one nozzle" in lines 14, 17 and 21.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it should read as “said one of the first and second nozzle”. 
8.	Claim 4 recites the limitation "the sampling period" in lines 8 and 10.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it should read as “preset sampling period”. 
9.	Claim 10 recites the limitation "the nozzle" and “the nozzle driver”.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it should read as “the first or second nozzle” and “the first or second nozzle driver”. 
10.	Claim 10 recites the limitation "the smaller revolutions per minute”.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it should read as “a smaller revolutions per minute”. 
11.	Due to their dependency from claim 1, claims 3, 5-9, and 11-16 are also rejected under 112 paragraph b. 
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meyrignac et al. (EP 2505112; See English Machine Translation provided) and further in view of Yoshioka (JP2011050505A, See English Machine Translation provided). 
15.	Regarding claim 1, Meyrignac teaches a method for controlling a vacuum cleaner (abstract), the vacuum cleaner including a suctioning portion (12) (para 0007); a fan motor (24) for generating a suction force for sucking air along the suctioning portion (para 0008); a first nozzle (10) including a first nozzle body (rectangular shape) connected to or removed from the suctioning portion (para 0007), and a first nozzle driver (wheels for rectangle nozzle) accommodated in the first nozzle body for providing power to remove dusts (fig 1); a second nozzle (triangle nozzle) including a second nozzle body (body of the nozzle) connected to or removed from the suctioning portion (para 0007), and a second nozzle driver (wheels for triangle nozzle) accommodated in the second nozzle body for providing power to remove dusts (fig 1); and a measuring device (26) for measuring a current value based on a control signal applied to the first nozzle or the second nozzle (para 0014, measuring voltage value reads on current value), wherein one of the first nozzle and the second nozzle is connected to the suctioning portion in an exchangeable manner from each other (para 0007 and 0014-0015, using different nozzles), the method comprises: a removal sensing operation of measuring the current value in one of the first nozzle and the second nozzle being driven in connection with the suctioning portion (para 0014-0020), and sensing, based on the current value, whether said one nozzle has been removed from the suctioning portion (para 0014-0020); and a re-connection sensing operation of sensing whether one of the first nozzle and the second nozzle has been re-connected to the suctioning portion after said one nozzle has removed (para 0014-0020) therefrom. 
16.	Meyrignac fails to teach wherein the removal sensing operation includes: comparing the current value with a preset first allowable value: and sensing whether said one nozzle has been removed from the suction me portion within a preset removal sensing duration from a first measurement time when the current value starts ta decrease to a value to be equal to or lower than the first allowable value.  However, Yoshioka teaches a method for controlling a vacuum cleaner wherein the removal sensing operation includes: comparing the current value with a preset first allowable value (para 0029-0032) and sensing whether said one nozzle has been removed from the suction me portion within a preset removal sensing duration (para 0029-0032) from a first measurement time when the current value starts to decrease to a value to be equal to or lower than the first allowable value (claim 2 and 6-7) in order to adjust the suction parameters required for effective cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of Meyrignac to modify the sensing operation such that it includes comparing the current value with a preset first allowable value: and sensing whether said one nozzle has been removed from the suction me portion within a preset removal sensing duration from a first measurement time when the current value starts ta decrease to a value to be equal to or lower than the first allowable value as taught by Yoshioka in order to adjust the suction parameters required for effective cleaning.     
17.	Regarding claim 17, Meyrignac teaches a method for controlling a vacuum cleaner (abstract), wherein the vacuum cleaner includes a suctioning portion (12) (para 0007); a fan motor (24) for generating a suction force for sucking air along the suctioning portion (para 0008); a nozzle (10) including a nozzle body connected to or removed from the suctioning portion (para 0007), and a nozzle driver (wheels) accommodated in the nozzle body for providing power to remove dusts (fig 1); and a measuring device (26) for measuring a current value based on a control signal applied to the nozzle (para 0014, measuring voltage value reads on current value), wherein the nozzle is connected to or removed from the suctioning portion (para 0014-0020), wherein the method comprises: a removal sensing operation of sensing whether the nozzle has been removed from the suctioning portion, based on the current value (para 0014-0020); and a re-connection sensing operation of sensing whether the nozzle has been re-connected to the suctioning portion after the nozzle has been removed from the suctioning portion (para 0014-0020). 
18.	Meyrignac fails to teach wherein the removal sensing operation includes: comparing the current value with a preset first allowable value: and sensing whether said one nozzle has been removed from the suction me portion within a preset removal sensing duration from a first measurement time when the current value starts ta decrease to a value to be equal to or lower than the first allowable value.  However, Yoshioka teaches a method for controlling a vacuum cleaner wherein the removal sensing operation includes: comparing the current value with a preset first allowable value (para 0029-0032) and sensing whether said one nozzle has been removed from the suction me portion within a preset removal sensing duration (para 0029-0032) from a first measurement time when the current value starts to decrease to a value to be equal to or lower than the first allowable value (claim 2 and 6-7) in order to adjust the suction parameters required for effective cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of Meyrignac to modify the sensing operation such that it includes comparing the current value with a preset first allowable value: and sensing whether said one nozzle has been removed from the suction me portion within a preset removal sensing duration from a first measurement time when the current value starts ta decrease to a value to be equal to or lower than the first allowable value as taught by Yoshioka in order to adjust the suction parameters required for effective cleaning.     
Allowable Subject Matter
19.	Claims 3-16 are found to be allowable after overcoming the current 101 and 112 rejections. 
20.	The following is an examiner’s statement for reasons for the indication of allowable subject matter:
21.	The closest prior art of record is Meyrignac et al. (EP 2505112; See English Machine Translation provided) and Yoshioka (JP2011050505A, See English Machine Translation provided).
22.	Meyrignac and Yoshioka teach the specifics of the claims 1 but fail to teach wherein the re-connection sensing operation includes: comparing a current value measured after said one of the first nozzle and the second nozzle is re-connected to the suctioning portion with a preset second allowable value; when the measured current value is equal to or smaller than the second allowable value at least once, proceeding to an operation maintaining operation of continuously applying the control signal or when the measured current value exceeds the second allowable value at least once, proceeding to a first delay operation of stopping the application of the control signal for a preset first delay time.
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714